Citation Nr: 0000842	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints including the hands and shoulders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty from February 1943 to February 
1946, and from July 1948 to March 1966.  

The veteran is claiming service connection for multiple joint 
arthritis, which he alleges began during military service.  
The veteran claims that he received treatment for arthritis 
within a year of service discharge.  

In a previous Remand in June 1998, the Board requested that 
the RO obtain clinical records, including VA and military 
facility records.  In a July 1998 letter to the veteran, the 
RO requested that he provide certain information to allow the 
RO to obtain such records.  The veteran failed to respond.  
In light of the veteran's failure to respond the RO returned 
the case to the Board.  While the veteran did not respond, 
his response was not required for the RO to obtain VA 
records.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain any medical 
records of treatment accorded the veteran 
at, or by fee-basis through, VAMCs East 
Orange, New Jersey and Fort Myers, 
Florida.

2.  If additional records are obtained, 
the RO should again consider the claim.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




